Plainly the statement of facts was filed after the expiration of the ninety days allowed by statute. If there should be any legal excuse for failure to file same within the time authorized, the burden was upon appellants to show it in connection with his motion for rehearing. He files an affidavit of the district clerk, but same contains nothing amounting to any such showing as could justify this court in holding the failure to file the statement of facts within time was excusable.
The motion for rehearing is overruled.
Overruled.